Case 1:20-cv-01530-TSC Document 11 Filed 09/02/20 Page 1 of 2

UNITED STATES DISTRICT COURT
FOR THE DISTRICT OF COLUMBIA

 

CHRISTOPHER P. QUEEN,

Plaintiff,

7 Civil Action No. 20-cv-1530 (TSC)

MIDWEST RECOVERY SYSTEMS
LLC, et al.,

Defendants.

ee eee

 

PLAINTIFF’S MOTION FOR
CLERK’S ENTRY OF DEFAULT

Plaintiff Christopher P. Queen (“Plaintiff”), hereby moves for entry of default against
Defendant O’Brien, Wexler and Associates, LLC (“O’Brien”) (“Defendant”). Defendant was
served with Plaintiff's Complaint on August 5, 2020. Docs 7 and 7.1. Defendant has offered no
explanation for its failure to answer the instant complaint. Defendant is neither a minor, nor an
incompetent person, nor in the military.

The entry of a default is appropriate “[w]hen a party against whom-a judgment for
affirmative relief is sought has failed to plead or otherwise defend as provided by these rules and
that fact is made to appear by affidavit or otherwise.” Fed. R. Civ. P. 55(a). Accordingly,
Plaintiff applies for the entry of Clerk’s default against Defendant O’Brien. This motion is
supported by the declaration of the undersigned, attached hereto.

Date: August 31, 2020.
Respectfully submitted,

s/Christopher P. Queen
Christopher P. Queen
240 M St SW Unit 606
Washington, DC 20024
(202) 808-6734:

Pro Se Pinker ne

 

 

f = |
Page 1 of 1 , Angela D, Caesar, Cler\ of Court
US, District Court, District of Columbia

 
Case 1:20-cv-01530-TSC Document 11 Filed 09/02/20 Page 2 of 2

UNITED STATES DISTRICT COURT
FOR THE DISTRICT OF COLUMBIA

 

 

)

CHRISTOPHER P. QUEEN,
Plaintiff,

7 ) Civil Action No. 20-cv-1530 (TSC)

)

MIDWEST RECOVERY SYSTEMS )
LLC, et al.,
Defendants.

CERTIFICATE OF SERVICE

 

I hereby certify that a true and correct copy of the foregoing PLAINTIFF’S MOTION
FOR CLERK’S ENTRY OF DEFAULT was served by first-class mail, postage prepaid, on the

315 day of August, 2020, upon:

Midwest Recovery Systems, LLC

c/o Matthew W. Fogleman, Esquire, #1029783
The Law Offices of Ronald S. Canter, LLC
200A Monroe Street, Suite 104

Rockville, Maryland 20850-4424

O’Brien, Wexler and Associates, LLC

16N Transit Street
Lockport, NY 14094-3602

Respectfully Submitted,

 

 

August 31, 2020 s/Christopher P. Queen
Dated Christopher P. Queen
240 M St SW Unit 606

Washington, DC 20024-3616
(202) 808-6734

Pro Se Plaintiff

Page 1 of 1
